

Exhibit 10.1


Execution Copy


THIRD AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 2, 2006, is entered into by and among HERCULES
INCORPORATED, a Delaware corporation (the “Company”), the Guarantors signatory
hereto, the Lenders signatory hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston, acting through its Cayman Islands
Branch), as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent and Issuing Lender (together with the Administrative Agent, the “Agents”).




RECITALS


A. The Company, the Guarantors, the Lenders and the Agents are party to that
certain Amended and Restated Credit Agreement dated as of April 8, 2004 (as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of August 12, 2004, that certain Second Amendment to Amended and
Restated Credit Agreement dated as of June 29, 2005 and as further amended,
restated, modified or supplemented, the “Existing Credit Agreement”). Unless
otherwise defined herein or the context otherwise requires, terms used in this
Amendment, including its preamble and recitals, have the meanings provided in
the Existing Credit Agreement.


B. The Company has requested certain modifications to the Existing Credit
Agreement.


C. Such modifications require the consent of (i) all of the Lenders with a Term
B Loan Commitment (the “Term B Lenders”) and (ii) the Required Lenders.


D. The Term B Lenders and the Required Lenders have consented to the requested
modifications on the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


I. AMENDMENTS TO EXISTING CREDIT AGREEMENT


Subject to the satisfaction of the conditions precedent set forth in Section 4
of Article II hereof, from and after the Third Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended in the following
respects:


1. Section 2.6(b)(iii) of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:


“(iii) Asset Dispositions. The Net Cash Proceeds from any Asset Disposition or
Involuntary Disposition (including insurance and condemnation proceeds) received
at any time by any Credit Party or any Subsidiary of a Credit Party may, within
270 days from the date of receipt, be applied (or caused to be applied) by the
Company and its Consolidated Subsidiaries to make Eligible Reinvestments;
provided, however, that the Net Cash Proceeds from the FiberVisions Transaction
shall be promptly applied after receipt of such proceeds to permanently
repurchase, repay, legally defease or otherwise redeem outstanding Indebtedness
of the

CHAR1\855394v8


--------------------------------------------------------------------------------



Company (including without limitation, the High Yield Notes) and/or relating to
the Preferred Securities. If and whenever any such Net Cash Proceeds (i) other
than Net Cash Proceeds from the FiberVisions Transaction and (ii) in excess of
$15,000,000 in the aggregate from the Closing Date are not reinvested in
Eligible
Reinvestments prior to the expiration of such 270-day period, the Company shall,
on the first Business Day thereafter, apply such excess unreinvested amount to
prepay the Loans as set forth in clause (vi) below.”


2. Section 2.14(a) of the Existing Credit Agreement is hereby amended by
deleting the reference to “ONE HUNDRED MILLION DOLLARS ($100,000,000)” and
replacing it with a reference to “ONE HUNDRED TWENTY MILLION DOLLARS
($120,000,000)”. 


3. Section 5.2(b)(iii) of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:  


“(iii) Sale of Assets. It will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise dispose of any of its assets, in a transaction or a
series of related transactions unless (A) such transaction is not an Asset
Disposition, (B) such transaction is the FiberVisions Transaction or (C) the
aggregate value of the assets sold, leased or disposed of in such transaction,
when added to the aggregate value of all assets sold, leased or disposed of in
all transactions permitted by this clause (C) at any time after the Closing
Date, does not exceed $75,000,000; provided, however, that at least 85% of the
consideration received by the Company and/or its Subsidiaries in connection with
each such transaction shall be in cash or Cash Equivalents.”


4. Section 5.2(f)(iii) of the Existing Credit Agreement is hereby amended by
inserting the word “price,” immediately following the word “anticipated”
therein.


5. Section 5.2(k)(ii)(B)(II) of the Existing Credit Agreement is hereby amended
by (i) deleting the reference to “$40,000,000” therein and replacing it with a
reference to “$75,000,000” and (ii) deleting the proviso in its entirety.


6. Section 5.2(k)(ii) of the Existing Credit Agreement is hereby amended by
adding the following as new clauses (C) and (D) respectively:


“(C) the Company may use the Net Cash Proceeds of the FiberVisions Transaction
to repurchase, repay, legally defease or otherwise redeem any Indebtedness for
borrowed money (including, without limitation, the High Yield Notes) or relating
to Preferred Securities; provided, however, that for the avoidance of doubt,
amounts used to repurchase, repay, legally defease or otherwise redeem such
Indebtedness pursuant to this clause (C) shall be in addition to, and shall not
count towards, the baskets set forth in clauses (B)(I) and (II); and


(D) the Company and its Subsidiaries may make voluntary or optional payments or
prepayments on, or otherwise repurchase, repay, legally defease or otherwise
redeem, Indebtedness of FiberVisions Delaware Corporation (formerly known as
FiberVisions, L.L.C.) and its Subsidiaries in an aggregate amount not to exceed
$9,000,000.”


7. The definition of “Applicable Margin” in Section 7.1 of the Existing Credit
Agreement is hereby amended in clause (ii) therein by (i) deleting the reference
to “1.75%” and replacing it with a reference to “1.50%” and (ii) deleting the
reference to “0.75%” and replacing it with a reference to “0.50%”.
 
8. The definition of “Consolidated EBITDA” in Section 7.1 of the Existing Credit
Agreement is hereby amended by deleting the “and” immediately before clause
(iii)(f) and replacing it with a “,” and inserting the following as a new clause
(iii)(g):


“(g) cash restructuring charges taken by the Company in the fiscal year ended
December 31, 2006 not to exceed $35,000,000 in the aggregate”

CHAR1\855394v8


--------------------------------------------------------------------------------





9. The definition of “Permitted Liens” in Section 7.1 of the Existing Credit
Agreement is hereby amended in clause (vii) therein by deleting the phrase
“indebtedness for borrowed money” and replacing it with “Indebtedness.”


10. Section 7.1 of the Existing Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:


“FiberVisions Transaction” shall mean collectively, the transaction involving
(i) the sale of the Company’s 51% interest in FiberVisions Delaware Corporation
(formerly known as FiberVisions, L.L.C.) to SPG for approximately $125,000,000
in cash and certain other earn-out payments to be determined, and (ii) the
granting by WSP, Inc. to SPG of an option to buy, no later than January 31,
2007, an additional 14% interest in FiberVisions Delaware Corporation (formerly
known as FiberVisions, L.L.C.) for approximately $7,400,000.


“SPG” shall mean SPG/FV Investor LLC, an affiliate of SPG Partners, LLC, a New
York-based private equity firm.


II. MISCELLANEOUS


1. Representations and Warranties. Each of the Credit Parties represents and
warrants to the Lenders and the Administrative Agent as follows:


(i) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(ii) This Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited (x) by general principles of equity and conflicts of laws (whether
enforcement is sought by proceedings in equity or at law) or (y) by bankruptcy,
reorganization, insolvency, moratorium or other laws of general application
relating to or affecting the enforcement, of creditors' rights.


(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party of this Amendment (except for those which have been obtained on or
prior to the Third Amendment Effective Date).


(iv) The execution and delivery of this Amendment does not diminish or reduce
its obligations under the Credit Documents (including, without limitation, in
the case of each Guarantor, such Guarantor’s guaranty pursuant to Section 3A of
the Existing Credit Agreement) in any manner, except as specifically set forth
herein.


(v) Such Credit Party has no claims, counterclaims, offsets, or defenses to the
Credit Documents and the performance of its obligations thereunder, or if such
Credit Party has any such claims, counterclaims, offsets, or defenses to the
Credit Documents or any transaction related to the Credit Documents, the same
are hereby waived, relinquished and released in consideration of the Required
Lenders’ and the Term B Lenders’ execution and delivery of this Amendment.

CHAR1\855394v8


--------------------------------------------------------------------------------



(vi) The representations and warranties of the Credit Parties set forth in
Section 1 of the Existing Credit Agreement are true and correct in all material
respects as of the date hereof (except those that expressly relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date) and all of the provisions of the
Credit Documents, except as amended hereby, are in full force and effect.


(vii) Subsequent to the execution and delivery of this Amendment and after
giving effect hereto, no unwaived event has occurred and is continuing on the
date hereof which constitutes a Default or an Event of Default.


2. Release of Liens; Release of Guarantors; Reaffirmations. Upon consummation of
the FiberVisions Transaction, all security interests, mortgages, liens, pledges
and other encumbrances granted to the Administrative Agent, on behalf of the
Lenders, encumbering the assets of FiberVisions Incorporated, FiberVisions,
L.P., FiberVisions Products, Inc., FiberVisions Delaware Corporation (formerly
known as FiberVisions, L.L.C.), Athens Holdings, Inc. and Covington Holdings,
Inc. shall automatically be deemed to be terminated and released. The
Administrative Agent will promptly deliver to the Company, at the Company’s
expense, (x) UCC releases in the form of Exhibit A attached hereto, which
releases the Company will be authorized to file on behalf of the Administrative
Agent with the Secretary of State of the applicable jurisdiction of
incorporation upon the consummation of the FiberVisions Transaction and (y) upon
the Company’s request, such other releases or termination statements, discharges
of security interest or any other discharge or release documents as are
reasonably necessary to give effect to the foregoing. The Company agrees to give
the Administrative Agent prompt written notice of the closing of the
FiberVisions Transaction and in the event such sale does not occur on or before
April 30, 2006, the Company shall promptly return such UCC releases to the
Administrative Agent. Furthermore, upon consummation of the FiberVisions
Transaction, each of FiberVisions Incorporated, FiberVisions, L.P., FiberVisions
Products, Inc., FiberVisions Delaware Corporation (formerly known as
FiberVisions, L.L.C.), Athens Holdings, Inc. and Covington Holdings, Inc. shall
automatically be deemed released as Guarantors. Except as set forth in this
Article II, Section 2, each Credit Party affirms the liens and security
interests created and granted by it in the Credit Documents (including, but not
limited to, the Security Agreement and the Mortgages) and agrees that this
Amendment shall in no manner adversely affect or impair such liens and security
interests.


3. Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Credit Documents
shall remain unchanged and in full force and effect. The Credit Documents and
any and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of or otherwise in connection with the Credit Documents
are hereby amended so that any reference to the Existing Credit Agreement shall
mean a reference to the Existing Credit Agreement as amended hereby.
 
4. Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Third Amendment Effective Date”) when, and only when,
each of the following conditions shall have been satisfied (it being understood
that the satisfaction of one or more of the following conditions may occur
concurrently with the effectiveness of this Amendment):


(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of the Company, each of the Guarantors, the Term B Lenders
and the Required Lenders.


(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Company as of the Third
Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (i) each Credit Party is in compliance with
all existing material financial obligations, (ii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or

CHAR1\855394v8


--------------------------------------------------------------------------------



before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding would reasonably be expected to
have a Material Adverse Effect, and (iv) (A) no Default or Event of Default
exists and (B) all representations and warranties contained herein and in the
other Credit Documents are true and correct in all material respects (except
those that expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).


(c) Fees and Expenses. The payment by the Company to the Agents (or their
Affiliates) of all fees and expenses relating to this Amendment and the Existing
Credit Agreement which are due and payable on the Third Amendment Effective
Date, including, without limitation, payment by the Company on the date hereof
of all out-of-pocket costs and expenses of the Agents in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the fees and expenses of Moore & Van Allen PLLC, special counsel to
the Agents.
 
5. Construction. This Amendment is a Credit Document executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Existing Credit Agreement as amended hereby.
6. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.


7. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


8. Binding Effect. This Amendment, the Existing Credit Agreement as amended
hereby and the other Credit Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof. These Credit Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.


9. Severability. If any provision of this Amendment is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.




[Remainder of Page Intentionally Left Blank]





CHAR1\855394v8


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
COMPANY: HERCULES INCORPORATED


By:  /s/ S. C. Shears
Name: S. C. Shears
Title: Vice President and Treasurer




GUARANTORS:      AQUALON COMPANY,
a Delaware general partnership
EAST BAY REALTY SERVICES, INC.,
a Delaware corporation
HERCULES COUNTRY CLUB, INC.,
a Delaware corporation
HERCULES CREDIT, INC.,
a Delaware corporation
HERCULES EURO HOLDINGS, LLC,
a Delaware limited liability company
HERCULES FINANCE COMPANY,
a Delaware general partnership
HERCULES FLAVOR, INC.,
 a Delaware corporation
HERCULES HYDROCARBON HOLDINGS, INC.,
a Delaware corporation
HERCULES INTERNATIONAL LIMITED, LLC,
a Delaware limited liability company
HERCULES PAPER HOLDINGS, INC.,
a Delaware corporation
HERCULES SHARED SERVICES CORPORATION,
a Delaware corporation
WSP, INC.,
a Delaware corporation
ATHENS HOLDINGS, INC.,
a Delaware corporation
COVINGTON HOLDINGS INC.,
a Delaware corporation
FIBERVISIONS INCORPORATED,
a Delaware corporation
FIBERVISIONS, L.P.,
a Delaware limited partnership
FIBERVISIONS PRODUCTS, INC.,
a Georgia corporation
FIBERVISIONS DELAWARE CORPORATION, (formerly known as FiberVisions, L.L.C.),
a Delaware corporation


 
By: /s/ S. C. Shears      
Name: S. C. Shears
Title: Vice President and Treasurer
for each of the foregoing Guarantors
 

CHAR1\855394v8




--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT
AND LENDER:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), in its capacity as
Administrative Agent, Collateral Agent and Lender



By: /s/ James Moran  
Name: James Moran
Title: Managing Director


By: /s/ Dana F. Klein  
Name: Dana F. Klein
Title: Managing Director





CHAR1\855394v8




--------------------------------------------------------------------------------



LENDERS:                  WACHOVIA BANK, NATIONAL ASSOCIATION


By: /s/ C. Jeffrey Seaton  
Name C. Jeffrey Seaton
Title: Managing Director
 











